         Case 1:20-cr-00110-LJL Document 122
                                         121 Filed 01/21/21 Page 1 of 1




                                                                           January 21, 2021

VIA ECF                             GRANTED.
                                    The Motion Hearing scheduled for February 12, 2021 is
Honorable Lewis J. Liman            canceled. The court will hold an in-person hearing when
United States District Judge        the Covid-19 protocols permit the Court to do so.
Southern District of New York
500 Pearl Street                                 1/21/2021
New York, New York 10007

Re:    United States v. Lawrence Ray
       20 Cr. 110 (LJL)

Dear Judge Liman:
       We write as defense counsel for Lawrence Ray in response to the Court’s January 19,
2021 order granting a two-week extension for the defense to file reply briefs and ordering a
videoconference hearing on February 12, 2021 on the motion to suppress Mr. Ray’s post-arrest
statement. In light of Covid-19, the defense respectfully objects to a remote suppression hearing
and requests an in-person hearing at a time when it is safe for all parties. The Government
consents to the defense request for an in-person suppression hearing.
       Thank you for your consideration of this matter.



                                                     Respectfully submitted,

                                                     /s/ Marne L. Lenox

                                                     Marne L. Lenox, Esq.
                                                     Peggy Cross-Goldenberg, Esq.
                                                     Allegra Glashausser, Esq.

                                                     Counsel for Lawrence Ray


cc:    AUSA Danielle R. Sassoon, Esq.
       AUSA Lindsey Keenan, Esq.
       AUSA Mollie Bracewell, Esq.
